 SITTON TANK CO.209SittonTank CompanyandConstruction,BuildingMaterial,Ice and Coal, Laundry,Dry Cleaning andIndustrialLaundry and Dry Cleaning Drivers,Helpers,Warehousemen and Yardmen,and AlliedWorkers,LocalUnion No. 682,affiliatedwithInternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America.Case 14-CA-6059September17, 1971DECISION AND ORDERBY CHAIRMANMILLERAND MEMBERSFANNING AND KENNEDYOn June 21, 1971, Trial Examiner Wellington A.Gillis issued hisDecision in the above-entitledproceeding, finding that the Respondent had engagedin and was engaging in certain unfair labor practicesand recommending that it cease and desist therefromand take certain affirmative action, as set forth in theattached Trial Examiner's Decision. Thereafter, theRespondent filed exceptions to the Decision and asupporting brief.IPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions,2 and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner as modified herein,and hereby orders that the Respondent Sitton TankCompany, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner'srecommended Order as so modified:1.Substitute the word "other" for the words "likeor related" in paragraph 1(b).32.Renumber paragraphs 2(b) and 2(c) as 2(d) and2(e), respectively, and insert the following paragraphsto be numbered 2(b) and 2(c):"(b)Make whole employees Willie Williams, KirkHarry,Mathew Hunt, and Roosevelt Yancy in themanner set forth in the section of the Trial Examiner'sDecision entitled `The Remedy.' ""(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order."3.Substitute the attached notice for the TrialExaminer's notice.iIn addition,the General Counsel filed a motion to remand the case tothe Trial Examiner in order that the record be reopened and consolidatedwith Cases 14-CA-6296 and 14-CA-6359 That motion is hereby deniedinasmuch as we consider such action unnecessary to the disposition ofthose cases or the instant case2We find that the General Counsel establisheda prima faciecase as tothe 8(a)(3) violations,which the Respondent failed to rebutin adopting the conclusion of the Trial Examiner that the Respondentrefused to bargain in violation of Section 8(a)(5) of the Act, we do not relyon his comments regarding the Employer's lack of good-faith doubt.Whendeterminingwhether a bargaining order is warranted,the Board nowapplies the standards enunciated by the Supreme Court inN L R B vGissel Packing Company,395 U S 575 Applying those standards to thecircumstances of this case,we believe that a finding of a refusal to bargainand a bargaining order are warranted In addition,we find it unnecessaryto pass on the Trial Examiner's dictum in fn 16 of his Decision that abargaining order should issue in this case even if, contrary to the fact, thefour layoffs herein had been nondiscriminatory3SeeN L R.B v Entwistle Mfg. Co,120 F 2d 532 (C A 4)APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate our employees abouttheUnion,make promises of benefit to ouremployees, and threaten them with the discontin-uance of the practice of permitting the purchase ofauto parts and gasoline or the making of loans toour employees based on union activities.WE WILL NOT discourage membership in Con-struction,BuildingsMaterial, Ice and Coal,Laundry, Dry Cleaning and Industrial Laundryand Dry Cleaning Drivers, Helpers, Warehouse-men and Yardmen, and Allied Workers, LocalUnionNo. 682, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America, or in any labororganization, by discharging any of our employ-ees, or in any like manner discriminating in regardto hire and tenure of employment, or any term orcondition of employment in violation of Section8(a)(3) of the Act.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their Section 7 rights.WE WILL make whole employees Willie Wil-liams,Kirk Harry, Mathew Hunt, and Roosevelt193 NLRB No. 32 210DECISIONS OF NATIONAL LABORRELATIONS BOARDYancy for any loss of pay they may have sufferedby reason of our discrimination against them.WE WILL, upon request, bargain collectivelywithConstruction, BuildingMaterial, Ice andCoal,Laundry,Dry Cleaning and IndustrialLaundry and Dry Cleaning Drivers, Helpers,Warehousemen and Yardmen, and Allied Work-ers, Local Union No. 682, affiliated with Interna-tionalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, as theexclusive bargaining representative of all employ-ees in the bargainingunit described above withrespect to grievances, labor disputes, wages, ratesof pay, hours of employment, or other conditionsof employment, and, if an understanding isreached, embody it in a signed agreement. Thebargaining unit is:All employees employed at our plant inOverland,Missouri, including truckdrivers,but excluding office clerical employees,professional employees, guards and supervi-sors as defined in the Act.All our employees are free to become or remain, orrefrain from becoming or remaining, members ofConstruction,BuildingMaterial, Ice and Coal,Laundry, Dry Cleaning and Industrial Laundry andDry Cleaning Drivers, Helpers, Warehousemen andYardmen, and Allied Workers, Local Union No. 682,affiliatedwith International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, or any other labor organization, except tothe extentthat such right may be affected by anagreement requiring membership in a labor organiza-tion as a condition of employment, as authorized inSection 8(a)(3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.SITTON TANK COMPANY(Employer)DatedBy(Representative)(Title)Thisis an official notice and must notbe defaced byanyone.This notice must remain posted for 60 consecutivedaysfrom the date of posting and must not be altered,defaced,or coveredby any othermaterial.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice,210 North 12thBoulevard,Room 448, St.Louis, Missouri 63101, Telephone314-622-4167.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWELLINGTON A GILLIS, Trial Examiner: This case wastried before me at St.Louis,Missouri,on May 4, 1971, andisbased upon a charge filed on January 21 and amendedFebruary 23, 1971, by Construction,Building Material, Iceand Coal, Laundry, Dry Cleaning and Industrial Laundryand Dry Cleaning Drivers, Helpers, Warehousemen andYardmen, and Allied Workers, Local Union No. 682,affiliatedwith International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,hereinafter referred to as Local 682 or the Union,' upon acomplaint issued March 5, 1971, by the General Counselfor the National Labor Relations Board,hereinafterreferred to as the Board,against Sitton Tank Company,hereinafter referred to as the Respondent or the Company,alleging violations of Section 8(a)(1), (3), and (5) andSection 2(6) and (7) of the National Labor Relations Act, asamended (61 Stat. 136), and upon an answer timely filed bytheRespondent denying the commission of any unfairlabor practices.At the hearing, all parties were represented by counseland were afforded full opportunity to examine and cross-examine witnesses,to introduce evidence pertinent to theissues, and to engage in oral argument.Subsequent to theclose of the hearing, briefs were filed by counsel for theGeneral Counsel and the Respondent.Upon the entire record in this case, and from myobservation of the witnesses,their demeanor on the witnessstand, and upon substantial, reliable evidence "consideredalong with the consistency and inherent probability oftestimony"(Universal Camera Corp. v. N.L.R.B.,340 U.S.474, 496),Imake the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent is a Missouri corporation,maintainingits only office and place of business in Overland,Missouri,where it is engaged in the manufacture,sale,anddistribution of precast concrete septic tanks and manholesand related products. During the year ending September 30,1970, the Respondent madesalesto (1) St. Louis CountyWater Company in the amount of $8,880.29; (2) KarstenEquipment Company in the amount of $5,115.71; (3)Meiners Plumbing Company in the amount of $3,877.29;(4)The Metropolitan St. Louis Sewer District in theamount of $4,763.95; and (5) Fred M. Luth & Sons, Inc., inthe amount of $28,155.78.These sales in the aggregateamount to $50,793.02. Each of the first four companieslisted,St.LouisCountyWater,KarstenEquipment,Meiners Plumbing,andMetropolitan St. Louis Sewer,meets one of the Board's jurisdictional standards, notexcepted underSiemons Mailing Service,2for the purpose ofcomputing the Respondent's indirect outflow.The fifth, Fred M. Luth & Sons,is a Missouricorporationoperating as a sewer contractor in the St.Louis area.The name of the Charging Party was amended at the hearing toappear as set forth in the above caption2 122 NLRB 81 SITTON TANK CO.During the year ending September 30, 1970, Fred M. Luth& Sons, Inc., purchased goods and materials in the amountof $20,842.47 which were shipped directly from pointsoutside the State of Missouri. Fred M. Luth is a member ofAssociation of General Contractors of St. Louis and, assuch, has delegated its labor negotiations to this organiza-tion.Employer members of the Association of GeneralContractors of St. Louis, in the aggregate, annually receivegoods and materials valued in excess of $50,000 which areshipped directly from points outside the State of Missouri.The Respondent's argument that neither the operationsof Fred M. Luth nor the latter's membership in the AGC ofSt.Louis may be relied upon in determining jurisdictionover the Respondent was treated by the Board in its recentPeterein and Greenlee Construction Companycase.3 In thatcase, the Board combined the direct inflow of twoemployer-members of a multiemployer contractor's associ-ation in order to assert jurisdiction over an excavationcontractor. As the combined inflow of the two employersmet the Board's minimum nonretail jurisdictional stand-ards, the Board in that case found it unnecessary toconsider the direct inflow of the other members of thecontractor's association. However, as part of its reasoningtherein, the Board noted that consistently it has consideredallmembers of a multiemployer association who are boundbymultiemployer bargaining negotiations as a singleemployer for jurisdictional purposes and reasserted thepolicy of asserting jurisdiction over an employer which is amember of an employer association where the employer'soperations alone do not meet the Board's standards butwhere the association's total operations or the operations ofother members of the association, do meet the requisitestandards.4Relying upon the same rationale as did the Board inPeterein and Greenlee,but carrying it one step further,recognizing that a labor dispute foreseeably would have asubstantial impact on interstate commerce whether onemember of the multiemployer association individually, orall of the members of that association together, meet therequisite standards, I find that, as the combined total of allemployermembers of the AGC of St. Louis exceeds theBoard's minimum nonretail jurisdictional standards, theRespondent's services to Fred M. Luth & Sons, Inc., maybe included in determining that the Respondent meets theBoard's indirect outflow standards. Thus, as the Respon-dent's aggregate of services to the above five employersexceeds the Board's minimum jurisdictional standards forindirect outflow, I find that the Board hasjurisdiction overtheRespondent, and that, at all times material to thisproceeding, the Respondent was an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.3 172 NLRB No 2384B & M Excavating Inc,155 NLRB 1152.5At the conclusion of the General Counsel'scase, counsel for theRespondent moved for dismissal of the complaint Paragraph 5E of thecomplaint alleged as unlawful that the Respondent required the repaymentin a lump sum the balance due on an employee loan As the GeneralCounsel's evidence failed to substantiate the Section 8(a)(l) violationcontained therein, the motion to dismiss insofar as it related to Paragraph5E of the complaint was granted In all other respects Respondent's motionII.THELABOR ORGANIZATION INVOLVED211The parties admit, and I find, that Construction, BuildingMaterial, Ice and Coal, Laundry, Dry Cleaning andIndustrial Laundry and Dry Cleaning Drivers, Helpers,Warehousemen and Yardmen, and Allied Workers, LocalUnion No. 682, affiliated with International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, is a labor organization within the meaning ofSection 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA.Issues 51.Whether on or about January 8 and 14, 1971,Respondent'sGeneralManager Coolbroth engaged ininterrogation and threats and other conduct violative ofSection 8(a)(1) of the Act.2.Whether, in laying off employees Willie Williams,KirkHarry,Mathew Hunt, and Roosevelt Yancy oncertain specified dates in January 1971, the Respondent didso because of their having engaged in union activity.3.Whether the Respondent since on or about January8, 1971,8 has refused to bargain collectively with the Unionin violation of Section 8(a)(5) of the Act.B.Facts 7In early 1971, at the time of the events herein pertinent,the Respondent employed six full-time production employ-ees plus one part-time production employee, all of whomeither drove trucks or worked in the shop breaking outmanholes, setting up manholes and septic tanks, andpouring concrete. The Respondent's entire operation is runalmost exclusively by General Manager William Coolbroth,Jr., for his father and owner, William Coolbroth, Sr.8On January 4, Robert Sansone, recording secretary andbusiness representative for Local 682, received a telephonecall from Mathew Hunt, one of the four alleged employeediscriminatees herein, during which Hunt told Sansone thathe, along with several other employees, would like to talkwith him aboutjoining the Union and being represented byLocal 682. Sansone arranged to meet with the employeesthe following evening, January 5, around 5:00 p.m.At this meeting held at the union office, Hunt,accompanied by alleged discriminatees Kirk Harry, WillieWilliams, and Roosevelt Yancy, asked Sansone questionsconcerning the benefits of Local 682, the health and welfareplan, fringe benefits, and pension plan. Sansone answeredthe questions, apprising the employees of what the Unionrepresented. After an initial discussion, the employees allindicated that they would like to join the Union, to whichSansone suggested that they first take home the unionauthorization cards, read them over, and then, if theywas denied8All dates hereinafter set forth refer to the year 1971rAt the conclusion of the General Counsel's case, the Respondent alsorested without putting in a case Accordingly, the factual recitation hereinisbased upon the General Counsel's evidence and specifically thetestimony of his witnesses Thus, quoted testimony as it appears from timeto time herein is that of the obvious testifying witness to the conversation8Reference herein toCoolbroth,unlessotherwiseindicated, is toWilliam Coolbroth, Jr 212DECISIONS OF NATIONALLABOR RELATIONS BOARDwanted to join Local 682, to return the cards to him Thefour employees stated, however, that they wanted to joinright then. Hunt, to one side, read the authorization card toYancy, who could not read well, and then, after a few morequestions and Sansone's explanation as to the import oftheir signing the cards,9 all four of the employees signedcards authorizing the Union to represent them and tonegotiate a collective-bargaining contract. Specifically, thiscard,inter alia,states that the signatory employee does:Hereby authorize the Building Material, Construction,Ice and Coal Drivers, Helpers, Warehousemen andYardmen, Local No. 682, affiliated with the Interna-tionalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, to represent me, inmy behalf, to negotiate and conclude all agreements astohours of labor, wages, and other conditions ofemployment.Each employee turned over his signed card to Sansone.Sansone told the men that as soon as Coolbroth returned totown he would contact him, show him the authorizationcards, and attempt to get the Company to recognize Local682 as the bargaining representative for Sitton Tank'semployees.Three days later, January 8, Coolbroth having returned,Sansone went to the plant, introduced himself to Cool-broth, and told him that he was there on behalf of hisemployees, that four of his employees wanted Local 682 torepresent them. Coolbroth asked the names of the fouremployees, and Sansone obliged by giving him their namesand telling Coolbroth that they had signed union authoriza-tion cards. Coolbroth asked to see the cards, and Sansoneshowed them to him. After Coolbroth looked them over, hereturned them to Sansone, saying that he could not doanything at the present time because his father was out oftown. Sansone presented Coolbroth with a recognitionagreement, stating that it contained a standard recognitionclause, suggesting to Coolbroth that he talk with his father,check with his counsel if he wished, and indicating that he(Sansone) would give him about a weekA few hours later, around 1:00 p.m., when Hunt wentinto the office to get his clipboard, Coolbroth asked Huntwhat he thought about the Union Hunt answered, sayingthat he thought it was a good idea, that it had a lot ofbenefits. Coolbroth then told Hunt that he was going to getsome insurance and hospital benefits for the employees,that the additional cost would not matter as he would go upon his prices. Coolbroth also told Hunt that there would beno more auto parts for the employees, no more loans, andno more gas, and that by doing away with taking outadvances in pay it would be a lot easier on the Company'sbookkeeping. toOn this same date, January 8, as Harry was picking up hisclipboard in the office, Coolbroth asked him "What is thisUnion deal? Is this the road you want to follow, is this the9As Harry testified, Sansone told them that "This card we would signwould be a power of attorney that would last for I year which would givehim and the Teamsters Union the right to bargain for us as an individualwith Sitton Tank Company in all labor relations"10This was in reference to the Respondent's long-established practice ofextending loans to its employees, and permitting the repayment by weeklypay deductions, and to the company practice of permitting employees tobuy auto parts and gas for their personal use, and paying for such items byroadyouwant to follow?" Hunt answered in theaffirmativeCoolbroth then asked Hunt when it was thatSansone had come out to the shop. Hunt answered that itwas Tuesday, and Coolbroth then asked, "Did everybodyknow about it?"On or about January 13 Sansone went back to theRespondent's office and talked with Coolbroth, who toldSansone that his father was still out of town. When, in replyto Sansone's question, Coolbroth indicated that his fatherwas expected back in a week or so, Sansone said he wouldgive him another week.On January 14, when Yancy went to pick up his weeklypaycheck" he found that $25 had been deducted thatweek. Yancy asked Coolbroth why he had hit his check soheavy that week when the week before he had deductedonly $ 10. Coolbroth replied, "Well, Rose, you ain't with meand I got to get mine, got to clean this up . . . I guess youguys got what you all wanted."Later the same day, when Williams went to pick up hischeck after work, Coolbroth told him then he had to let himgo.When Williams inquired as to whether this was a layoffor a discharge, Coolbroth replied that he could take itanyway he wanted to.On January 15, about 1.00 p.m., Coolbroth gave Harryhis paycheck and said he did not need him any more. Harryasked Coolbroth when he was to come back, and Coolbrothsaid he did not know.12On Monday, January 18, around 8:30 a.m, Coolbrothtold Yancy, "Rose, I'm going to have to let you go. I tried tobe nice to you guys." Yancy said "okay." Coolbroth toldhim that he could work the rest of the day if he wanted to,thathewould not take anything out of his check.Unexplained is Yancy's reply to Coolbroth that "we madean agreement to take off at noon time." An hour later,about 9.30 a.m., as Hunt was changing his clothes,Coolbroth approached him and told him that the Companyhad lost two or three contracts and that he would have to lethim go, that he could not afford it. Coolbroth told Huntthat he could work the rest of the day if he wished. Huntworked a half day and left.On January 21, Sansone again visited the Respondent'soperations where he talked this time with both Coolbroth,Jr.,and Coolbroth, Sr. In reply to Sansone's question ofwhat they intended to do, Coolbroth, Sr., who did most ofthe talking on this occasion, stated that, as far as he wasconcerned, the Company's business was bad and that "hewould have to close the doors if he went union." WhenSansone asked if he meant that the Company did not wantto sit down and negotiate a contract with the Union,Coolbroth, Sr., indicated that that was correct. Sansonethen inquired as to the status of the four people whom heunderstood had been discharged. Coolbroth, Sr., repliedthat the Company did not have any business and that theydid not need these four individuals. When Sansone asked ifweekly pay deductions11Although Friday, January 15, would have been the normal payday,the employees apparently were paid on Thursday, January 14, because ofMartin Luther King's birthday11Harry's testimony as to Coolbroth's reply is that "he said he didn'tknow, i guess He didn't give an exact date" In his pretrial affidavit, Harryindicated that Coolbroth's reply was "Yes, I will recall you when we startup again " SITTON TANK COthey were "discharged or what," Coolbroth, Sr., made noanswer. Sansone then asked if Coolbroth were taking theemployees back, and, receiving a negative reply, stated toCoolbroth that he had no alternative but to file unfair laborpractice charges with the National Labor Relations BoardAt that point, Coolbroth, Sr., stated that, as far as he wasconcerned, the Company did not come under the Board'sruling. Sansone said that he felt that it did, that he wouldfind out by filing charges, and also that he would takeeconomic recourse by setting up a picket line, to whichCoolbroth, Sr, told him to do what he had to do.At some point during this discussion, Coolbroth statedthat he could not understand why these people wanted togo union, that he had been fair with them and had loanedthem money. Sansone made a reference to fringe benefits,to which Coolbroth, Sr., said that he thought the Companywas going to talk about getting the employees some benefitssuch as health and welfare, pension, and insurance plans.Toward the end of the conversation, Sansone askedCoolbroth if he were sure that he did not want to sign therecognitionagreement and bargain with the Union.Coolbroth replied that he did not, and, upon Sansone'sagain repeating his request to bargain and receiving anegative reply, he stated that Coolbroth left him noalternative but to take economic recourseThat evening, January 21, Sansone contacted Hunt andasked that all four of the employees meet him at his office.Sansone apprised the men of the Company's refusal torecognize the Union as the bargaining representative.Sansone recommended that they go on strike, with whichrecommendation the employees agreedUnfair laborpractice charges were filed the same day against theRespondent and, in an amendment filed on February 23,the Union charged a refusal to bargain since January 21 ina unit of "all production and maintenance employees of theemployer's Overland, Missouri facility, including truckdri-vers, but excluding office clerical and professional employ-ees, guards and supervisors as defined in the Act."Thereafter, on February 4, a union picket line consistingof the four discriminatees was established at the Respon-dent's plant. The picketing continued until the first part ofMarch when the Union learned that an unfair laborpractice complaint was going to issue based upon theUnion's charges against the Respondent. Thereafter,around the middle of March, all four employees were calledback to work. 13C Analysisand ConclusionsThe General Counsel contends that upon learning of theunionactivity of these four employees, the Respondentengaged in unlawful interrogation and threats, discrimina-torily discharged the four employees because of their unionactivity, and thereafter refused to bargain in good faith.The Respondent, in refuting the complaint allegations,asserts that the alleged Section 8(a)(1) conduct is isolated innature, the four layoffs were economically necessitated byseasonalbusiness decline, and, concerning the refusal tobargain, asserts, (1) that "they have not convinced the213Company that they represent a majority of employees inany appropriate unit," and (2) the Union never made ademand in "any" unit.That Coolbroth, within hours of having learned that fourof his seven employees had signed up with the Union,engaged in unlawful interrogation of his employees is wellestablished.Thus, on January 8, afterSansone left theRespondent's office,Coolbroth asked Hunt what hethought about the Union. Upon Hunt's reply that hethought it was a good idea, adverting to its benefits,Coolbroth countered with the statement that he was goingtoget some insurance and hospital benefits for theemployees. Coolbroth followed this with theadmonitionthat there would be no more auto parts for the employees,nomore loans, and no more gas. Later, Coolbrothquestioned Harry about the Union and as to whether thiswere the road he wanted to follow. Several days later,Coolbroth continued his antiunion expressions by tellingYancy, in reply to the latter's question as to why Coolbrothhad deducted so much from his paycheck, that "You ain'twith me . . . got to clear this up . . . I guess you guys gotwhat you all wanted." These statements stand unrefuted inthe record, for Coolbroth, who was present during theentire proceeding, was not called to testify.This conduct not only constitutes a violation of Section8(a)(1), it also establishes union animus on the part of theRespondent, supplying in part the motivation for thesubsequent termination of the four union adherents. I find,as alleged in the complaint, that Coolbroth's asking Huntwhat he thought about the Unionconstitutes unlawfulinterrogation, that his statement to Hunt that he was goingto get benefits for the employees constitutes a promise ofbenefits, that Coolbroth's warning that there would be nomore auto parts, no more loans, and no more gasconstitutes unlawful threats, that Coolbroth's question ofHarry as to the Union and whether this were the road hewanted to follow is unlawful interrogation, and finally thatCoolbroth's statement to Yancy that "You ain't with me.got to clear this up . . . I guess you guys got what youallwanted" is an unlawful threat, each of which constitutesinterference, restraint, and coercion of employees in theexercise of their rights and, as such, a violation of Section8(a)(1) of the Act.As to the alleged discriminatory discharges, I again havelittletrouble finding a violation.Williams had beenemployed since November 1970, Harry since July 1970,Yancy since early 1970, and Hunt off and on for 6 years.All four were terminated without prior notice of any kindand within 10 days of Coolbroth's learning of their unionadvocacy and their having signed union authorizationcards and shortly after his engaging in unlawful interroga-tion and threats. While the evidence indicates that, at leastin the case of Hunt, Coolbroth may have alluded to theeconomic necessity of a layoff when making the termina-tion, such statements are self serving and, by themselves,have no probative value. Apart from Coolbroth's havingtoldWilliams at the time of his hire, that there was apossibility that he "might get laid off after business gotslower," andCoolbroth,Sr.'sassertion to Sansone on13The record is totally voidof evidence revealing the circumstancesunder whichthe four employeeswere recalledby the Company 214DECISIONS OFNATIONALLABOR RELATIONS BOARDJanuary 21 that business was bad and that he did not needthese employees, there is no record evidence to supportsuch assertion by Coolbroth or to affirm the Respondent'sposition that these layoffs were in fact economicallynecessitated by a seasonal business decline. The Respon-dent's true motives for these terminations may well befound in the coercive conduct alluded to above and, onJanuary 21, in refusing Sansone's request to bargain, inCoolbroth, Sr.'s, expressed fear of having to "close thedoors if he went Union," plus his lack of understanding asto why these employees wanted to go union when he hadbeen so fair with them. I find, under these circumstances,that in terminating the employment of Willie Williams onJanuary 14, Kirk Harry on January 16, Mathew Hunt onJanuary 18, and Roosevelt Yancy on January 18, 1971, theRespondent did so because these employees had signed upwith the Union. Accordingly, I find their discharges to bediscriminatory and in violation of Section 8(a)(3) of theAct.With respect to the Section 8(a)(5) allegation, the factsalso are quite simple. On January 8, Sansone apprisedCoolbroth that he represented four of his seven employees,showed Coolbroth upon request the four union authoriza-tion cards which his employees had signed, and requestedthat the Respondent execute an agreement recognizing theUnion as the collective-bargaining representative.Asalready noted herein, these cards clearly and withoutambiguity state their purpose on their face, specificallyauthorizing the Union to represent the employee for thepurpose of negotiating and concluding agreements as tohours,wages,and other conditions of employment.Without raising any question of any kind, Coolbrothmerely begged off until his father returned from out oftown.When refusing to recognize the Union and tonegotiate a contract on January 21, Coolbroth, Sr., couldonly venture as a reason for such refusal that theCompany's business was bad and that "he would have toclose the doors if he went union." 14 Thus, at no time duringthe conversation with Sansone did Coolbroth, Sr., raise anydoubt as to the validity of the cards, the union'srepresentative status, the sufficiency of the demand forrecognition, nor did he indicate a question existed as to theunit sought. The arguments as to majority and failure of thedemand to state a unit were first raised by counsel at thehearing and in his brief. In view of all the circumstances,and the fact that these four employees constitute a majorityof any unit, be it production and maintenance or an all-employee unit, as set forth in the Union's February 23amended charge, I find such argument to be without merit.As recognized by the Board in its recentNat HarrisonAssociatescase,15the important question concerningwhether a union's demand sufficiently identifies the unit forwhich bargaining is sought, is whether the employer knowsthat he is being asked to bargain with the union as arepresentative of a certain group of employees. The Boardthere held that all the surrounding circumstances must be14Coolbroth, Sr 's, assertion on this occasion that, as far as he wasconcerned, the Company did not come under the Board's ruling, was notmade in reply to the Union's request to bargain, but rather in answer toSansone's expressed intent to file unfair labor practice charges as to thefour alleged discriminatees15Nat Harrison Associates, Inc,177 NLRB No 24considered "as no magic words are needed in this field oflaw."Except for the office clerical, which category isnormally not included with production employees, Respon-dent here employs but two categories of employees, twoshop employees and five truckdrivers who also work asshop employees. Of the four union authorization cards, twowere signed by truckdnvers and two by shop employees.Together they constitute a majonty of the Respondent'semployees. Thus, Coolbroth could in no way have beenmisinformed or confused as to whom, or what unit, theUnion was seeking to represent.I find, as alleged in the complaint, that "all employees ofRespondent including truckdrivers employed at its Over-land,Missouri, plant, excluding office clerical employees,professional employees, guards and supervisors as definedin the Act" constitutes a unit appropriate for the purpose ofcollective bargaining within themeaningof Section 9(b) ofthe Act.The record amply demonstrates, and I find, that onJanuary 8, at which time the Union made its initialbargaining demand and request for recognition, the Unionrepresented a majonty of the Respondent's employees inthe above appropriate unit. I further find, for reasonsabove, that the Respondent, in refusing to bargain with theUnion on January 8, did not have a good-faith doubt ofmajority but was seeking time to undermine the Union.Such conduct constitutes a refusal to bargain within theproscription of Section 8(a)(5) of the Act, and I so find.If there ever were a case warranting the issuance of abargaining order as a remedy for a Section 8(a)(5) refusal tobargain, in my opinion thisisone.And, as the SupremeCourt has held, a bargaining order is appropriate where anemployer rejects a union card majority while at the sametime it iscommitting unfair labor practices that tend toundermine the Union's majonty and make a fair electionan unlikely possibility.N.L.R.B. v. Gissel Packing Co.,395U.S. 595. In view of the Respondent's interrogation,threats, discriminatory discharge of all four union adher-ents, and bad-faith refusal to bargain, I find that this casefallswellwithin the purview of the Court'sGisselrationale.is Accordingly, as the Respondent's unfair laborpractices are so coercive and pervasive as to destroy theconditions necessary for a free election and, as theemployeesentimentas expressed through their unionauthorization cards is, in my opinion, a more reliablemeasure of employee desires on the issue of representationthan an election in thiscase, I find that a bargaining orderiswarranted.17Upon the basis of the foregoing findings of fact, andupon the record as a whole, I make the following:CONCLUSIONS OF LAW1.SittonTank Company is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.Construction,BuildingMaterial, Ice and Coal,16 1 would recommend that a bargaining orderissue in this case even if,contrary to the fact, the four layoffshereinhad been nondiscriminatoryGibson Products Company of Washington Parish, LA, Inc,185 NLRB No7417Lou De Young's MarketBasket, Inc.,181NLRB No 10 SITTON TANK CO.215Laundry, Dry Cleaning, and Industrial Laundry and DryCleaning Drivers, Helpers, Warehousemen and Yardmen,and Allied Workers, Local Union No. 682, affiliated withInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen And Helpers of America, is a labororganization within the meaning of Section 2(5) of the Act.3.By interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed bySection 7 of the Act, the Respondent has engaged in, and isengaging in, unfair labor practices within the meaning ofSection 8(a)(1) of the Act.4.By discriminating in regard to the hire and tenure ofemployment of Willie Williams, Kirk Harry, Mathew Hunt,and Roosevelt Yancy, thereby discouraging membership inand activity on behalf of a labor union, the Respondent hasengaged in, and is engaging in, unfair labor practices withinthe meaning of Section 8(a)(3) and (1) of the Act.5.All Respondent's employees employed at its Over-land,Missouri, plant, including truckdnvers, but excludingoffice clerical employees, professional employees, guardsand supervisors as defined in the Act, constitute a unitappropriate for the purpose of collective bargaining withinthe meaning of Section 9(b) of the Act.6.On January 8, 1971, and at all times thereafter, theUnion was the exclusive selected and designated represent-ative of all employees in the above-described unit, for thepurpose of collective bargaining within the meaning ofSection 9(a) of the Act.7.By refusing on January 8, 1971, and at all timesthereafter, to bargain collectively with the Union as theexclusive collective-bargaining representative of the em-ployees in the appropriate unit, the Respondent hasengaged in, and is engaging in, unfair labor practices withinthe meaning of Section 8(a)(5) and (1) of the Act.8.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theActTHE EFFECT UPON COMMERCE OF THE UNFAIRLABOR PRACTICESThe activities of the Respondent set forth in section III,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerceTHE REMEDYIt having been found that the Respondent has engaged incertain unfairlabor practices, it isrecommended that itcease anddesist therefrom and that it take certainaffirmative action which is necessary to effectuate thepolicies of the Act.It having been found that the Respondent discriminatori-lydischarged employeeWillieWilliams on January 14,1971, Kirk Harry on January 15, 1971, and Mathew Huntand Roosevelt Yancy on January 18, 1971, therebyviolating Section 8(a)(1) and (3) of the Act, and takingcognizance of the fact that all four employees have sincebeen reinstated to their former jobs, it is recommended thatthe Respondent make each of them whole for any loss ofpay he may have suffered by reason of the discriminationagainst him, by making payment to each of a sum of moneyequal to the amount he would have earned from the earliestdate of the discrimination to the date that he was reinstated,less net earnings during said period, to be computed on aquarterly basis in the manner established by the Board in F.W.Woolworth Company,90 NLRB 289, and shall includethe payment of interest at the rate of 6 percent to becomputed in the manner set forth by the Board inIsisPlumbing & Heating Co.,138 NLRB 716. In this regard, it isfurther recommended that the Respondent preserve and,upon request, make available to the Board or its agents forexamination and copying, all payroll records and reports,timecards, and all other records necessary to compute theamount of backpay.Having found that the Respondent on January 8, 1971,and at all times thereafter has refused to bargaincollectivelywith the Union as the duly designatedrepresentative of the employees in an appropriate unit, it isrecommended that the Respondent, upon request, bargaincollectively with the Union as the exclusive representativeof said employees, and, if an agreement is reached, embodysuch understanding in a signed agreement.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 18Respondent Sitton Tank Company, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Unlawfully interrogating its employees about theUnion,unlawfullypromising its employees benefits,unlawfully threatening its employees with the discontin-uance of its practice of permitting the purchase of autoparts and gasoline and the making of loans.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exercise of therights guaranteed in Section 7 of the Act, except in amanner permitted by the proviso to Section 8(a)(3) of theAct.(c)Discouraging membership in, and activity on behalfof, Construction, Building Material, Ice and Coal, Laundry,Dry Cleaning, And Industrial Laundry and Dry CleaningDrivers,Helpers,Warehousemen And Yardmen, AndAlliedWorkers, Local Union No. 682, affiliated withInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers Of America, or any otherlabor organization, by discharging any of its employees, orin any like manner discriminating in regard to the hire ortenureof employment or any term or condition ofemployment, in violation of Section 8(a)(3) and (1) of theAct.18 In the event no exceptions are filed as provided by Section 102 46 oftheRules and Regulationsofthe NationalLaborRelations Board, thefindings, conclusions, and recommended Order herein shall, as provided inSection 102 48 of the Rules and Regulations,be adoptedby theBoard andbecome its findings, conclusions,and Order,and all objections theretoshall be deemed waived for all purposes. 216DECISIONSOF NATIONALLABOR RELATIONS BOARD(d)Refusing to bargain collectively with Construction,BuildingMaterial, Ice and Coal, Laundry, Dry Cleaning,and Industrial Laundry and Dry Cleaning Drivers, Helpers,Warehousemen and Yardmen, and Allied Workers, LocalUnion No. 682, affiliated with International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, as the exclusive collective-bargaining representa-tive of the employees in the above-described appropriateunit with respect to grievances, labor disputes, wages, ratesof pay, hours of employment, or other conditions ofemployment in violation of Section 8(a)(5) of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request, bargain collectively with the Union asthe exclusive collective-bargaining representative of all theemployees in the above-described appropriate unit, withrespect to grievances, labor disputes, wages, rates of pay,hours of employment, or other conditions of employment,and embodyin a signed agreement any understandingreached.(b) Post in conspicuous places at its Overland,Missouri,plant,including all places where notices to employees arecustomarily posted, copies of the attached notice marked"Appendix." 19 Copiesof said notice, on forms provided bythe Regional Director for Region 14, shall, after being dulysigned by an authorized representative of the Respondent,be posted by it, as aforesaid, immediately upon receiptthereof and maintained for at least 60 consecutive daysthereafter.Reasonable steps shall be taken by theRespondent to ensure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 14, inwriting, within 20 days from the date of the receipt of thisDecision, what steps the Respondent has taken to complyherewith.2019 In the eventthat the Board's Order is enforced by a Judgmentof a20 In the event that this recommendedOrder is adopted by the BoardUnited StatesCourt of Appeals, the wordsin thenoticereading"Posted byafter exceptions have been filed, this provision shall be modified to read.Order of the National LaborRelationsBoard" shallbe changedto read"NotifytheRegional Director for Region 14, in writing,within 20 days"Posted Pursuantto a Judgment of the United States Court of Appealsfrom the date of thisOrder,what steps the Respondent has taken toEnforcingan Order of the National Labor RelationsBoard"complyherewith "